By the Court— Hoffman, J.
The intestate came to his death by heedlessly using as a path, an embankment of about two or three feet in width, raised by the contractors for regulating the Eighth avenue; never intended, designated, or by any implication used or authorized to be used as a foot-path, by the defendants,- or any one under them. It is shown that the carriageway, which he could have used, was no. more than inconvenient; no risk was encountered by pursuing it, which very slight care would not avoid: none, it seems, could occur, except in meeting carriages. It was from nine to twelve feet wide. There were other safe and not inconvenient modes of getting to his house. (18 N. Y. R., 427.)
We think the dismissal of the complaint was right, and the judgment should be affirmed, with, costs.
. Ordered accordingly. -